                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                         )
  MICHAEL D. GREEN,                      )
  Individually and On Behalf of          )
  All Others Similarly Situated,         )
                                         )
               Plaintiff,                )
                                         )
          v.                             )     No. 17 C 5652
  MORNINGSTAR INVESTMENT                 )
                                         )     Judge Virginia M. Kendall
  MANAGEMENT LLC,
  PRUDENTIAL INVESTMENT                  )
  MANAGEMENT SERVICES LLC,               )
  and PRUDENTIAL RETIREMENT              )
  INSURANCE AND ANNUITY
  COMPANY,                               )
                                         )
               Defendants.               )

                    MEMORANDUM OPINION AND ORDER

      Michael Green first filed this putative nationwide class action in August 2017

alleging that Morningstar Investment Management LLC and the Prudential Defend-

ants violated the Racketeer Influenced Corrupt Organizations Act (RICO) because

they rigged an investment advice program to automatically select Green’s 401(k) re-

tirement plan’s mutual funds for him based on which funds shared the most fees with

the defendants. (Dkt. 1.) This Court granted the defendants’ motions to dismiss that

complaint in March 2018 because Green did not plausibly allege that the defendants

conducted themselves in an enterprise that engaged in a pattern of racketeering ac-

tivity. (Dkt. 68.) Green subsequently amended his complaint to cure these flaws

(Dkt. 70) but the defendants once again moved to dismiss arguing that Green failed

                                    Page 1 of 17
to do so. (Dkt. 80, 82.) Because the amended complaint still does not state a claim

for relief under RICO, and the statute of limitations would bar it anyway, the Court

grants the defendants’ motions to dismiss (Dkt. 80, 82) with prejudice.

                                  BACKGROUND

      Michael Green participates in his employer’s (Rollins Inc.) 401(k) retirement

plan, which allows participants to contribute a pre-tax portion of their salaries and

wages that their employer can match to encourage individuals to save for retirement.

(Dkt. 70 ¶¶ 2, 5.) The participants then choose how the Rollins Plan allocates their

savings through investing them among a variety of designated mutual funds. Id. ¶ 6.

Prudential Retirement Insurance and Annuity Company sold a free, optional com-

puter program named GoalMaker to the Rollins Plan to support and advise the indi-

viduals in making their investment decisions. Id. ¶¶ 8–9, 13.

      GoalMaker automatically allocates a retirement plan participant’s savings

among various investment options based on the participant’s age, income, savings

rate, and other data. Id. ¶ 9. Morningstar originally developed the technology, but

Green alleges that in 2012 Morningstar and potentially one or more of the Prudential

Defendants modified it to generate “revenue sharing fees” for the Prudential Defend-

ants by limiting the investment options available to Green and other plan partici-

pants. Id. ¶¶ 10–12, 28.

      Revenue sharing fees are additional non-investment-fees added to a mutual

fund’s expense ratio not expressly reported to investors that reduce the net return of

the fund. Id. ¶ 18. Green claims that he would have paid lower fees for his retirement



                                     Page 2 of 17
plan investments had GoalMaker not pushed him to invest his savings in funds that

kicked the revenue sharing fees back to the Prudential Defendants. Id. ¶ 19. Instead,

the defendants configured the computer software to automatically steer Green away

from diversifying his investments among the options available in the Plan. Id. ¶¶ 14–

15.

      The defendants so restricted the number and identity of investment options

that GoalMaker used through consulting meetings and additional work together. Id.

¶¶ 12, 16. In other words, GoalMaker did not consider the Plan’s entire menu of

designated investment options. Id. ¶ 21. In fact, GoalMaker only utilized seven of

the sixteen designated investment options offered by the Plan. Id. ¶ 22. Then it

automatically made Green’s investment decisions for him based not on what was in

Green’s financial interest but what was in the defendants’. Id. These high-cost in-

vestments caused Green to pay unwarranted fees on his retirement savings. Id. ¶ 23.

       For instance, GoalMaker includes the Goldman Sachs Mid Cap Value Fund in

the mid cap equity asset class instead of the comparable but less expensive Vanguard

Mid Cap Index Fund Admiral. Id. ¶ 24. On the one hand, the Goldman Sachs fund

has a total expense ratio of 1.16% while the Vanguard fund’s is only 0.08%. Id. On

the other hand, the Vanguard fund pays no revenue sharing fees to the Prudential

Defendants, however the Goldman Sachs fund does (25-40 basis points). Id. By way

of another example, GoalMaker includes the American Funds EuroPacific Growth

Fund in the international equity asset class, as opposed to the Vanguard Total Inter-

national Stock Fund Admiral. Id. ¶ 25. Like the earlier scenario, the EuroPacific



                                    Page 3 of 17
Growth fund has a total expense ratio of 0.85% compared to the Vanguard fund’s

0.12% ratio. Id. The Prudential Defendants receive revenue sharing fees from the

EuroPacific Growth fund, though, (25 basis points) and not the Vanguard fund. Id.

Typically, automated advice programs consider all investment options available in a

retirement plan and not just the ones that kick fees back to defendants like Pruden-

tial. Id. ¶ 26.

                             STANDARD OF REVIEW

       A complaint must “‘state a claim to relief that is plausible on its face.’” Sloan

v. Am. Brain Tumor Ass’n, 901 F.3d 891, 894 (7th Cir. 2018) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). In other words, a “‘claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Boucher v. Fin.

Sys. of Green Bay, Inc., 880 F.3d 362, 366 (7th Cir. 2018) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). Conclusory statements do not suffice. See id. In constru-

ing the complaint, the Court accepts all the well-pleaded facts as true and “‘draw[s]

all reasonable inferences in favor of the plaintiff.’” United States ex rel. Berkowitz v.

Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018) (quoting Kubiak v. City of

Chicago, 810 F.3d 476, 480–81 (7th Cir. 2016)).

                                      ANALYSIS

       Green argues that the defendants associated in-fact to form an enterprise to

intentionally and systematically influence retirement plan participants to use

GoalMaker to invest their savings in high-fee mutual funds that send revenue



                                      Page 4 of 17
sharing fees to the defendants. The defendants contend that Green failed to ade-

quately allege standing, his RICO claim, and that the statute of limitations does not

bar his claim.

I.     RICO Claim

       Civil RICO, 18 U.S.C. § 1964(c), “empowers private parties to bring lawsuits

against those engaged in racketeering activity when that activity has caused them

harm.” Armada (Singapore) PTE Ltd. v. Amcol Int’l Corp., 885 F.3d 1090, 1093 (7th

Cir. 2018) (citing Rotella v. Wood, 528 U.S. 549, 557 (2000)). To state a claim under

§ 1964(c), then, the plaintiff must allege an (1) injury to “his business or property . .

.” (2) “. . . by reason of” (3) the defendant’s racketeering activity (a 1962 violation). Id.

So, the plaintiff must predicate her § 1964(c) charge on “a violation of section 1962.”

§ 1964(c). To establish a violation of § 1962(c), the plaintiff must show “(1) conduct

(2) of an enterprise (3) through a pattern (4) of racketeering activity.” Sabrina Roppo

v. Travelers Commercial Ins. Co., 869 F.3d 568, 587–88 (7th Cir. 2017) (quoting Vi-

com, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771, 778 (7th Cir. 1994), in turn

quoting Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496 (1985)).

       Some cases, including Sabrina Roppo, refer to the independent § 1964(c) re-

quirements of damages and causation as “standing.” Id. at 588. But that is a misno-

mer because “the Supreme Court disapproved of the idea of ‘prudential’ standing” in

Lexmark International, Inc. v. Static Control Components, 572 U.S. 118 (2014). Em-

press Casino Joliet Corp. v. Johnston, 763 F.3d 723, 733–34 (7th Cir. 2014); see Fiala

v. B & B Enterprises, 738 F.3d 847, 850 (7th Cir. 2013) (stating that RICO standing



                                        Page 5 of 17
“really ought to be called a limitation on the relief available for a RICO violation”);

Safe Streets All. v. Hickenlooper, 859 F.3d 865, 887 (10th Cir. 2017) (“Of course, what

we once called “RICO standing” or “statutory standing” we now properly characterize

as the usual pleading-stage inquiry: whether the plaintiff has plausibly pled a cause

of action under RICO.”).

      Here, the parties also referred to this concept as “standing,” however what they

really contest is causation.    Properly understood, causation is an element of a

§ 1964(c) claim that a plaintiff must plead because it is indeed a statutory prerequi-

site. It is unclear whether the four § 1962(c) requirements are conditions precedent

to the two § 1964(c) elements or if it is perhaps the other way around. Regardless of

the analytical framework, a plaintiff must allege all six to state a civil RICO claim:

(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity (5)

that causes (6) damages (to the plaintiff’s business or property).

      A.     Conduct of an Enterprise

      An enterprise includes “any individual, partnership, corporation, association,

or other legal entity, and any union or group of individuals associated in fact although

not a legal entity.” 18 U.S.C. § 1961(4). One type of enterprise, an “association-in-

fact,” consists of three structural features: (1) purpose; (2) relationships; and (3) lon-

gevity. See Sabrina Roppo, 869 F.3d at 588 (quoting Boyle v. United States, 556 U.S.

938, 946 (2009)); Jay E. Hayden Found. v. First Neighbor Bank, N.A., 610 F.3d 382,

388 (7th Cir. 2010). The plaintiff must identify people or entities—the defendants—

that are distinct from the RICO enterprise itself. See id. (citations omitted); United



                                       Page 6 of 17
Food & Commercial Workers Unions & Employers Midwest Health Benefits Fund v.

Walgreen Co., 719 F.3d 849, 853–54 (7th Cir. 2013). Put differently, the enterprise

must not be the same entities named as defendants just referred to in a different way;

there really must be a distinction between the defendants and the enterprise. See id.

at 854. For the defendants must have “conducted or participated in the conduct of

the ‘enterprise’s affairs,’ not just its own affairs.” Id. (quoting Reves v. Ernst & Young,

507 U.S. 170, 185 (1993)) (brackets omitted) (emphasis in original). In this context,

conduct means that the defendant operated or managed the enterprise and played

some role in directing its affairs. See Sabrina Roppo, 869 F.3d at 589.

       The defendants attack Green’s alleged common purposes for the enterprise: to

enrich the defendants with revenue sharing fees and obtain a leading position in the

market for retirement plan automated investment advice programs. The way the

defendants see it, the two are actually one and the same—a shared goal of financial

profit. If that is so, then the defendants point back to this Court’s prior ruling that

such a shared goal does not qualify as a common purpose under RICO. This argument

boils down to whether the alleged common purposes of the enterprise can be teased

apart from the independent purposes of the individual defendants. Because, on the

one hand, two or more companies conducting their own businesses and then working

together to make money does not run afoul of RICO. On the other hand, two or more

companies that go outside the bounds of their own affairs to financially profit in a

new and unique business between them might violate the statute. The key is the




                                       Page 7 of 17
dividing line between the enterprise and the individual entities that associate to-

gether to form it.

      Here, the Court can assume that Green sufficiently alleged the three structural

features of an association-in-fact enterprise: purpose, relationships, and longevity.

But once again Green failed to distinguish between the illicit purpose of the enter-

prise and the lawful purpose of the defendant businesses. There is nothing inherently

nefarious about the defendants wanting to become a leader in the market for retire-

ment plan automated investment advice programs to maximize their profits. It fol-

lows, then, that the complaint does not adequately state that the defendants partici-

pated in the affairs of the enterprise as opposed to pursuing their own affairs. See

Walgreen, 719 F.3d at 854–55 (describing how each company was responsible for its

own specific service in a commercial transaction and went about its own business

within the process, rather than improperly taking over corporate operations for ille-

gal means).

      Even if the defendants participated in the enterprise’s affairs, that remains

insufficient because Green must allege that the defendants conducted—meaning they

operated or managed—the enterprise. See Goren v. New Vision Int’l, Inc., 156 F.3d

721, 727 (7th Cir. 1998), holding modified by Brouwer v. Raffensperger, Hughes &

Co., 199 F.3d 961 (7th Cir. 2000). Green clearly alleged the existence of a business

relationship between the defendants but did not claim that all three defendants di-

rected the enterprise’s affairs. To be sure, the defendants seemed to be involved with

one another through meetings, trainings, and otherwise consulting on projects. But



                                     Page 8 of 17
regular corporate communication and transactions show only that “the defendants

had a commercial relationship, not that they had joined together to create a distinct

entity” with the goal of making enough money off GoalMaker to become a market

leader. Walgreen, 719 F.3d at 855 (citing Crichton v. Golden Rule Ins. Co., 576 F.3d

392, 399–400 (7th Cir. 2009) (considering a garden variety marketing arrangement)).

      In other words, alleged communications and actions must be undertaken on

behalf of the enterprise and not the defendant entities in their individual capacities

“to advance their individual self-interests.” Id. By way of example, Green asserts

that Morningstar originally developed GoalMaker and consulted with the Prudential

Defendants regarding the program for a flat fee. But “simply performing services for

an enterprise, even with knowledge of the enterprise’s illicit nature, is not enough to

subject an individual to RICO liability under § 1962(c)[.]” Goren, 156 F.3d at 728.

Moreover, the flat fees that Morningstar received for its services to the Prudential

Defendants did not represent profits “siphoned off to the [ ] enterprise or to individual

enterprise members.” Walgreen, 719 F.3d at 855. At day’s end, the amended com-

plaint suffers from the first flaw its predecessor did: failure to allege that this “enter-

prise” was anything more than a run-of-the-mill business deal.

      B.     Pattern of Racketeering Activity

      A pattern of racketeering activity “requires the completion of at least two pred-

icate acts.” Bielfeldt v. Graves, 726 F. App’x 488, 490 (7th Cir. 2018) (citing Brouwer

v. Raffensperger, Hughes & Co., 199 F.3d 961, 963 (7th Cir. 2000), then citing 18

U.S.C. § 1961(5)).    A plaintiff alleging predicate acts of fraud must do so with



                                       Page 9 of 17
particularity for both acts. See Goren, 156 F.3d at 729 (citing Fed. R. Civ. P. 9(b)).

Additionally, the plaintiff must assert “‘the identity of the person who made the mis-

representation, the time, place and content of the misrepresentation, and the method

by which the misrepresentation was communicated to the plaintiff.’” Id. (quoting

Vicom, Inc. v. Harbridge Merchant Services, Inc., 20 F.3d 771, 777 (7th Cir. 1994)).

      The “two violations of a specified list of criminal laws . . . must exhibit conti-

nuity plus relationship.” Sabrina Roppo, 869 F.3d at 589 (internal quotation marks

omitted). “Related predicate acts have the same or similar purposes, results, partic-

ipants, victims, or methods of commission, or otherwise are interrelated by distin-

guishing characteristics and are not isolated events.” Id. (quoting Empress Casino

Joliet Corp. v. Balmoral Racing Club, Inc., 831 F.3d 815, 828 (7th Cir. 2016) (quoting

H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 239 (1989)) (internal quotation

marks omitted)). “Continuity is ‘centrally a temporal concept.’” Empress Casino Jo-

liet Corp., 831 F.3d at 828. (quoting H.J. Inc., 492 U.S. at 242). Analytically speak-

ing, “‘[c]ontinuity’ is both a closed- and open-ended concept, referring either to a

closed period of repeated conduct, or to past conduct that by its nature projects into

the future with a threat of repetition.” Id. (quoting H.J. Inc, 492 U.S. at 241).

      In this case, even assuming Green sufficiently alleged relatedness and conti-

nuity, Green must still plausibly state the two predicate acts that makeup the de-

fendants’ pattern of racketeering activity: violations of 18 U.S.C. § 1954 and 18 U.S.C.

§ 664. The first statute proscribes retirement plan kickbacks and “makes it a felony

for a pension-plan administrator to receive a gift or other thing of value ‘because of



                                     Page 10 of 17
or with intent to be influenced with respect to, any of the actions, decisions, or other

duties relating to any question or matter concerning such plan.’” United States v.

Kisting, 159 F. App’x 726, 728 (7th Cir. 2005) (quoting § 1954(1)). The provision does

not prohibit, however, “‘payment to or acceptance by any person of bona fide salary .

. . for services actually performed.’” Vaughn v. Air Line Pilots Ass’n, Int’l, 604 F.3d

703, 710–11 (2d Cir. 2010) (quoting § 1954); see United States v. DiPace, 203 F. App’x

368, 369–70 (2d Cir. 2006) (stating that received fees must be disclosed).

      With respect to the second criminal law, it forbids embezzlement from retire-

ment plans, which occurs when an individual “‘embezzles, steals, or unlawfully and

willfully abstracts or converts’ any money from an ERISA employee benefits plan for

‘his own use or . . . the use of another.’” United States v. Whitfield, 663 F. App’x 400,

407 (6th Cir. 2016) (quoting § 664); see United States v. Lobacz, 603 F. App’x 48, 51

(2d Cir. 2015). The defendant must specifically intend “to deprive the plan of its

funding.” Id. (citation omitted).

      Here, the defendants argue that that alleged wrongful conduct—the Pruden-

tial Defendants’ receipt of revenue sharing payments—does not plausibly state a

claim under the statutes (therefore wiping out the pattern of racketeering activity)

because revenue sharing is lawful and the defendants fully disclosed the consensual

revenue sharing fees to the Plan, including its participants. In his response, Green

effectively concedes that revenue sharing does not in and of itself contravene ERISA

or the statutory provisions that he says the defendants violated. (Dkt. 90 ¶¶ 5–6.)

True, disclosed and consensual revenue sharing does not sufficiently state a claim



                                      Page 11 of 17
under ERISA. See Rosen v. Prudential Ret. Ins. & Annuity Co., 718 F. App’x 3, 6–7

(2d Cir. 2017); Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014); Leimkuehler v.

Am. United Life Ins. Co., 713 F.3d 905, 912 (7th Cir. 2013); Tibble v. Edison Int’l, 729

F.3d 1110, 1131 (9th Cir. 2013), vacated on other grounds, 135 S. Ct. 1823 (2015);

Hecker v. Deere & Co., 556 F.3d 575, 584 (7th Cir. 2009). The same view of alleged

kickbacks holds true under 18 U.S.C. § 1954 and 18 U.S.C. § 664. Cf. Assocs. in Ad-

olescent Psychiatry, S.C. v. Home Life Ins. Co., 941 F.2d 561, 569–70 (7th Cir. 1991).

      The key, then, is whether the defendants disclosed the fee-sharing arrange-

ment and agreed on it with the Plan administrator. Green admits they did (Dkt. 90

¶ 15), and even assuming Green alleged that the defendants received revenue sharing

payments without the consent or knowledge of the Plan and its participants (a debat-

able proposition at best), he did not “distinguish between ordinary compensation for

services in the form of revenue-sharing payments and illicit kickbacks.” Rosen, 718

F. App’x at 7.

      The problem for Green is that, in simple terms, the defendants cannot kick

back or embezzle dollars that, when all is said and done, they do no control. Like the

plaintiffs in Leimkuehler and Hecker, Rollins has the ultimate authority over the se-

lection of funds, not the defendants. See 713 F.3d at 911–12; 556 F.3d at 584. On top

of that, Rollins includes GoalMaker as an optional service and plan participants

choose how they want their accounts to be invested amongst the mutual fund alter-

natives, which includes deciding whether to empower GoalMaker to make those




                                     Page 12 of 17
choices for them. (Dkt. 70 ¶ 6.) Green acknowledges as much; any inconsistent alle-

gations are therefore implausible and not particular enough to satisfy Rule 9(b). Id.

       In so concluding, the Court need not reach the defendants’ other contentions,

including that the relevant contract sets revenue sharing at a fixed percentage (re-

turning any excess received to the Plan) and two of the seven GoalMaker options did

not pay any revenue sharing to the defendants. (Dkt. 85 at 4, 12 n.5.) Because Green

failed to allege that the revenue sharing fees were not disclosed or non-consensual,

he cannot adequately state a pattern of racketeering activity. Even if Green so al-

leged, the fact remains that Rollins’ and Green’s actions deprived the defendants of

any ability to enrich the defendants at Green’s expense.

C.     Causation

       For the same reasons Green cannot allege a pattern of racketeering activity,

he also cannot allege that the defendants caused his injury. “A RICO plaintiff’s inju-

ries must be ‘by reason of’ a violation of § 1962 . . . This requires a showing of ‘but for’

causation and proximate cause.” DeGuelle v. Camilli, 664 F.3d 192, 199 (7th Cir.

2011) (citing Corley v. Rosewood Care Ctr., Inc. of Peoria, 388 F.3d 990, 1005 (7th Cir.

2004)). Regarding proximate cause, the defendants’ rigging of GoalMaker to raise

their revenue sharing fees must be “sufficiently immediate to serve as a legal cause”

of Green’s higher fee payments on his investments in certain mutual funds. Empress

Casino Joliet Corp. v. Johnston, 763 F.3d 723, 733 (7th Cir. 2014). “The focus of the

inquiry is the directness of the injury resulting from the defendants’ conduct.” Id; see




                                       Page 13 of 17
also Rock v. BAE Sys., Inc., 556 F. App’x 869, 872 (11th Cir. 2014) (asking “whether

the alleged violation led directly to the plaintiff’s injuries”).

       In this case, GoalMaker’s alleged siphoning of fee sharing payments to the de-

fendants did not proximately cause Green to pay higher fees on his plan investments.

Indeed, Green’s claim is impermissibly attenuated because the sequence of events

that must occur to injure him involves too many intervening and independent deci-

sions, like: (1) Rollins’ selection of the mutual funds made available as options to the

plan participants; (2) Rollins’ election to allow the plan participants to use GoalMaker

(an optional service that Rollins could or could not provide) if they wanted to; (3)

Rollins’ choice to pick out a subset of the plan options for GoalMaker to utilize (which

allegedly paid higher fees than the other investment options offered by Rollins); and

(4) with the foregoing disclosed, Green’s decision to use GoalMaker. Suffice it to say,

this “causal chain” is “too long.” Sidney Hillman Health Ctr. of Rochester v. Abbott

Labs., 873 F.3d 574, 577–78 (7th Cir. 2017).

       Green, for his part, does not dispute most of the links in the causal chain apart

from the third: Rollins’ selection of the investment options for GoalMaker to employ.

(Dkt. 90 ¶ 25.)     Even if Rollins did not affirmatively make these choices and

GoalMaker did, the remaining three decisions do, in fact, “sever the chain of RICO

causation.” Id. ¶ 23. It is not, as Green contends, that Rollins potentially failed to

discover the high fees; instead, Green’s claim fails because it requires a “multi-step

analysis,” which on its face shows that the defendants’ alleged misconduct did not by

itself immediately harm Green. Cf. Empress Casino Joliet Corp., 763 F.3d at 733. In



                                       Page 14 of 17
other words, the conduct directly causing the harm (Green’s use of GoalMaker) was

distinct from the conduct giving rise to the fraud (the rigging of GoalMaker) because

too many things had to happen in between. Cf. id.

      Green cites BCS Servs., Inc. v. Heartwood 88, LLC, 637 F.3d 750 (7th Cir.

2011), for support, but that case acknowledges the principle that leads to his claim’s

demise here:

      too many unexpected things had to happen between the defendant's
      wrongdoing and the plaintiff’s injury, in order for the injury to occur—
      so many unexpected things that the defendant couldn’t have foreseen
      the effect of his wrongdoing and therefore couldn’t have been influenced,
      in deciding how much care to employ in the activity that produced the
      wrongful act, by the prospect of inflicting such an injury as occurred.

637 F.3d at 754. Because the independent decisions of Rollins and Green make the

causal chain too attenuated, Green fails to plausibly allege proximate cause, and con-

sequently the Court need not analyze but-for causation. See Leimkuehler, 713 F.3d

at 912 (recognizing that “the cheapest option may not inevitably be the best option,”

that “[t]here is also no particular reason to think that [the defendant] would not seek

to make up the revenue it missed by offering cheaper share classes by charging higher

direct fees to plans like [the plaintiff’s],” and that “[the plaintiff] was free to seek a

better deal with a different 401(k) service provider if he felt that [the defendant’s]

investment options were too expensive.”).

II.   Statute of Limitations

      Assuming for the sake of argument that Green sufficiently stated his RICO

claim, the statute of limitations would still bar it. A civil RICO claim must be brought

within four years of the date the plaintiff discovered, or should have discovered, that

                                      Page 15 of 17
the defendants injured her. See, e.g., Foster v. Local Union 8A-28A Metal Refinishers,

Painters, Sign & Display, Equip. & Auto. Painters, & Allied Trades, No. 16 C 4174,

2017 WL 4150683, at *5 (N.D. Ill. Sept. 18, 2017) (citing Jay E. Hayden Found. v.

First Neighbor Bank, N.A., 610 F.3d 382, 383 (7th Cir. 2010)). Subsequent injuries

(after the required two predicate acts occur) do not toll the statute’s running. See

Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d 797, 801 (7th Cir. 2008). The

victim need only discover the injury (and injurer), not “the facts that establish a par-

ticular legal theory,” to “start[ ] the limitation periods running.” Jay E. Hayden

Found., 610 F.3d at 387. In RICO cases, then, “the victim doesn’t have to know he’s

been injured by a RICO violation, which is to say by a pattern of racketeering activity

(that is, a series of predicate acts).” Id. (emphasis in original).

      Here, Green alleges that the enterprise began no later than in 2012. (Dkt. 70

¶ 28.) He also concedes that he could have discovered the revenue sharing fees years

ago based on the defendants’ disclosures. (Dkt. 90 ¶ 15.) Therefore, Green should

have discovered his injury in 2012, meaning that he had until 2016 to sue the defend-

ants. Green filed in 2017, so he argues against this untimely result asserting that he

could not have discovered that these payments were injuring him, meaning that a

rigged computer program was automatically selecting the funds that would kick back

the most fees to the defendants. Id.

      In so doing, Green misconstrues the true nature of the harm he alleges and its

effect on the statute of limitations. As it happens, Green’s purported damages are

the higher fees that he would not have paid had he known that they were passing



                                       Page 16 of 17
through to make the defendants wealthier, not the development and deployment of

GoalMaker, which is the alleged cause of the harm (and therefore the legal violation).

It was Green’s opportunity to discover the revenue sharing fees and the defendants

(the factual injury of less money in his pocket), not the alleged RICO enterprise’s

racketeering (the legal theory), that cued the statute of limitations. See Jay. E. Hay-

den Found., 610 F.3d at 387. As a final point, although the statute of limitations is a

defense that Green need not anticipate nor refute in his complaint, his allegation that

the enterprise began in 2012 facially shows that the statute bars relief here. See

Limestone Dev. Corp., 520 F.3d at 802.

                                   CONCLUSION

      Green may be able to plausibly allege a garden-variety state law fraud claim,

but a federal RICO action is not the proper vehicle for such a claim. The Court ac-

cordingly grants the defendants’ motions to dismiss (Dkt. 80, 82) with prejudice.




                                         ____________________________________
                                         Virginia M. Kendall
                                         United States District Judge
Date: January 16, 2019




                                     Page 17 of 17
